Citation Nr: 1421862	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-18 986A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

(The matter of whether the Board of Veterans' Appeals (Board) committed clear and unmistakable error (CUE) when, by a decision entered in April 1950, it denied the Veteran's claim for service connection for a back disorder, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter comes to the Board on appeal from May 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Albuquerque, New Mexico and Cleveland, Ohio.  The ROs disallowed the Veteran's previously denied claim for service connection for a back disorder.

In August 2009, the Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO.  Unfortunately, the transcript of that hearing was lost and could not be recovered.  In October 2012, the Veteran and his representative waived their right to another hearing.

During the pendency of the appeal, the RO determined that new and material evidence had been received to reopen the Veteran's claim.  See Supplemental Statement of the Case (SSOC) dated October 2012.  Nevertheless, the Board is required to consider that question independently.  See 38 U.S.C.A. § 7104(b); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that, in addition to the paper claims file, there are also electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files associated with the Veteran's claim.  The electronic files contain additional VA treatment records, which the Board has reviewed.

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for a back disorder.  For the reasons set forth below, the underlying matter of the Veteran's entitlement to service connection for a back disorder is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

As a final preliminary matter, the Board notes that, in a statement dated in October 2006, the Veteran appeared to raise the issue of CUE in RO decisions that previously disallowed his claim.  He stated, "I request that the VA [RO] review my past claim.  I believed that there was [a]llegation of clear & unmistakable error ("CUE") in the [d]ecision of the (Medical exam and RO)."

In this regard, the Board notes that prior RO decisions entered in January 1950 were subsumed by a subsequent Board decision in April 1950 and are no longer subject to review on the basis of CUE.  Further, with respect to later RO decisions entered in June 1950 and October 1970, the Veteran has not advanced any allegations with respect to specific, outcome-determinative errors that were made in those decisions.  As such, he presents no valid claim for their revision.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).   To the extent that the Veteran wishes to further pursue revision of the June 1950 and/or October 1970 decisions, he should contact the RO, identifying with specificity the error(s) that was (were) made, and providing persuasive reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error(s).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  By a decision entered in October 1970, the RO disallowed the Veteran's previously denied claim for service connection for a back disorder; the Veteran did not appeal, and no new and material evidence was received during the one-year period following mailing of notice of the RO's decision.

2.  New evidence received since the time of the RO's October 1970 decision, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a back disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1970 decision, denying service connection for a back disorder, is final.  38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 19.109, 19.110, 19.118, 19.153 (1970).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the RO, by a decision entered in October 1970, disallowed the Veteran's previously denied claim for service connection for a back disorder.  Following a review of the claims file as it then existed, the RO concluded that new and material evidence to reopen the claim had not been received.  The Veteran was advised of the RO's decision, and of his appellate rights, by letter dated later that same month.

No pertinent evidence was received during the one-year period following mailing of notice of the RO's October 1970 decision.  See 38 C.F.R. § 3.156(a) (1970).  Nor did the Veteran initiate an appeal within that time frame.  As a result, the RO's decision became final.  38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 19.109, 19.110, 19.118, 19.153 (1970).  Accordingly, the claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Jackson, supra.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the RO's October 1970 decision includes a March 2008 report from a private physician, Robert A. Feldman, M.D.  In the report, Dr. Feldman expressed his opinion that the Veteran's current complaints of back pain are multifaceted in etiology, suspected to include some element of post-laminectomy syndrome, degenerative disc and joint changes, and probably some element of chronic musculoligamentous strain.

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim was disallowed in October 1970.  It is also material in that, when viewed in connection with the Veteran's service treatment records-which reflect that muscular strain of the low back was diagnosed during service-it relates to an unestablished fact necessary to substantiate the claim (i.e., that there may be a relationship between currently shown disability and service), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  It is therefore new and material.  The claim for service connection for a back disorder is reopened.

In view of the Board's present action on this claim, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), have been satisfied with respect to the question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  That matter is moot.


ORDER

The Veteran's claim for service connection for a back disorder is reopened; to this limited extent, the appeal is granted.


REMAND

The evidence reflects that the Veteran has received relevant treatment from Brent Van Andel, M.D. and Arnold B. Wise, M.D.  Presently, there are no records of treatment in the claims file from Dr. Van Andel.  In addition, although the record contains an August 2006 report from Dr. Wise, it appears from the face of that report that the Veteran was initially seen by Dr. Wise approximately six years earlier, and a report of the earlier visit is not of record.  Because this evidence, if obtained, could bear on the outcome of the Veteran's appeal, efforts should be made to procure it.

The Veteran was examined in April 2011 for purposes of obtaining an opinion with respect the etiology of his current low back disability.  After examining the Veteran, and reviewing the claims file, the examiner offered opinions that appeared to conflate the question being posed, in terms of a probable relationship to service.  In one portion of the report, he opined that the Veteran's current disability was "at least as likely as not unrelated to the scoliosis diagnosed in service."  (Emphasis added.)  He also stated, in part, that documentation was absent "for a chronic or recurrent condition clearly service connected that would be related to the veteran[']s current diagnosed back condition."  (Emphasis added.)  In addition, the examiner appears to have disregarded the Veteran's complaints with respect to the recurrent nature of his pain.  Under the circumstances, a new examination is required.

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Albuquerque, New Mexico were last procured for association with the claims file on August 22, 2013.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide releases for relevant records of treatment from Drs. Van Andel and Wise-to particularly include any relevant records of treatment from Dr. Wise dated prior to August 2006-and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the records identified as relevant are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received through the Albuquerque VAMC since August 22, 2013, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his back.  The examiner should review the claims file.  All indicated tests should be conducted (including imaging studies, if necessary), and the results reported.

After examining the Veteran, reviewing the claims file, and providing a diagnosis for each identified disability of the Veteran's back, the examiner should offer an opinion with respect to each of the following questions:

a.  Is the scoliosis of the Veteran's back, first documented in service, most properly considered to be in the nature of a defect (i.e., a structural or inherent abnormality which is more or less static in nature) or a disease (i.e., a condition capable of improving or deteriorating)?

b.  If the Veteran's scoliosis is most properly considered to be in the nature of a defect that pre-existed his entry onto active duty in May 1944, is it at least as likely as not (i.e., is it 50 percent or more probable) that additional disability became superimposed on the scoliosis during active duty service through May 1946 (for example, as a result of in-service trauma)?  If so, please identify any such superimposed disability.

c.  If the Veteran's scoliosis is most properly considered to be in the nature of a disease, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that it pre-existed his entry onto active duty in May 1944?

d.  If the Veteran's scoliosis is most properly considered to be in the nature of a disease, and if it is clear and unmistakable that it pre-existed his entry onto active duty in May 1944, is it also clear and unmistakable (i.e., obvious, manifest, or undebatable) that any permanent increase in severity during active duty service through May 1946 was due to the natural progress of the disease?

e.  Is it at least as likely as not (i.e., is it 50 percent or more probable) that one or more of the Veteran's currently shown back disabilities had their onset during active duty service from May 1944 to May 1946, or are otherwise medically related to such service?  If so, please identify any such disabilities.

A complete medical rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


